     Case: 1:18-cv-02910 Document #: 43 Filed: 07/02/19 Page 1 of 1 PageID #:340

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Matthew Bahr
                                      Plaintiff,
v.                                                        Case No.: 1:18−cv−02910
                                                          Honorable Sara L. Ellis
State Collection Service, Inc.
                                      Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, July 2, 2019:


        MINUTE entry before the Honorable Sheila M. Finnegan: Settlement conference
held on 7/2/2019. The parties reached a binding settlement agreement. The parties
summarized the confidential settlement terms on the record. The transcript of this
proceeding is ordered to be placed under seal until further order of the court. The parties
are to promptly prepare and execute settlement documents. All matters relating to the
referral having been completed, the referral is closed. Mailed notice(sxw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
